UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 25 Health Sciences Drive, Suite 215 Stony Brook, New York (Address of principal executive offices) (Zip Code) 631-444- 8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesxNo As of February 14, 2013, the registrant had682,398,201 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended December 31, 2012 Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 1 Condensed Consolidated Balance Sheets as of December 31, 2012 (Unaudited) and September 30, 2012 1 Unaudited CondensedConsolidated Statements of Operations for the Three Months Ended December 31, 2012 and 2011 2 Unaudited CondensedConsolidated Statements of Cash Flows for the Three Months Ended December 31, 2012 and 2011 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 - Controls and Procedures 21 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 21 Item 6 - Exhibits 22 Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Property, plant and equipment-net of accumulated depreciation of $272,953 and $251,958 respectively Other assets: Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Warrant liability — Stockholders’ Equity (Deficit) Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; -0- shares issued and outstanding as of December 31, 2012 and September 30, 2012 — — Common stock, par value $0.001 per share; 1,350,000,000 shares authorized; 656,935,238 and 646,182,550 shares issued and outstanding as of December 31, 2012 and September 30, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 1 APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended December 31, Revenues $ $ Operating expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) Other income (expense): Interest expense, net — ) Loss from change in fair value of warrant liability ) — Net loss before provision for income taxes ) ) Income taxes (benefit) — — NET LOSS $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average shares outstanding- Basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 2 APPLIED DNA SCIENCES, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three months ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of vested options issued to officers, directors and employees Loss from change in fair value of warrant liability — Amortization of capitalized financing costs — Amortization of debt discount attributable to convertible debentures — Equity based compensation Common stock issued in settlement of interest — Change in operating assets and liabilities: Increase in accounts receivable ) ) Decrease in prepaid expenses and deposits Increase in accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: — — Cash flows from financing activities: Net proceeds from sale of common stock — Net cash provided by financing activities — Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during period for interest $
